—Case held, decision reserved, motion to relieve counsel’s assignment granted, and new counsel to be assigned. Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of three counts of criminal sale of a controlled substance in the third degree and three counts of criminal possession of a controlled substance in the seventh degree. Defendant’s attorney has moved to be relieved as assigned counsel pursuant to People v Crawford (71 AD2d 38) on the ground that no nonfrivolous issues exist on the appeal. Defendant, in his supplemental pro se brief, raises numerous issues, including contentions that the verdict is contrary to the weight of *1072evidence, that the court erred in denying his application for a mistrial when a prospective juror made an allegedly prejudicial statement during voir dire, and that he was denied a fair trial by the prosecutor’s improper summation remarks. Because we find those contentions to be nonfrivolous, we relieve counsel of his assignment and assign new counsel to file a brief addressing those issues and any others that counsel’s review of the record may disclose (see, People v Casiano, 67 NY2d 906; People v Charnock, 167 AD2d 974). (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Callahan, J. P., Pine, Balio, Lawton and Doerr, JJ.